Citation Nr: 1645090	
Decision Date: 12/01/16    Archive Date: 12/19/16

DOCKET NO.  12-03 380	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an effective prior to March 20, 2008, for the grant of service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 20, 2008, for the grant of a total disability evaluation for compensation purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to January 1973.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  

The Veteran testified before the undersigned in an August 2016 Travel Board hearing, the transcript of which is included in the record.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issue of entitlement to an earlier effective date prior to March 20, 2008, for the grant of a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On September 12, 2003, the Veteran's initial claim for service connection for PTSD was received.  This claim was denied by an unappealed rating decision in May 2004, which became final.

2.  On March 20, 2008, the Veteran requested to reopen his claim for service connection for PTSD.  

3.  In July 2009, the Veteran provided a detailed stressor statement.  Official service department records were received in September 2009 and corroborated his stressor statement.

4.  Relevant service department records could have been obtained when VA first decided the claim in May 2004 because the Veteran provided sufficient information in December 2003 for VA to identify and verify the Veteran's stressor statement.  


CONCLUSION OF LAW

The criteria for an effective date of September 12, 2003, but not before, for the grant of service connection for PTSD have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.156(c), 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The present appeal arises from the initial award of service connection.  The Court has held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006); see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied.  

The record also reflects that the Veteran has been afforded appropriate assistance in developing his claim.  Service treatment records, service personnel records, the August 2016 Board Hearing transcript, and all available post-service medical evidence identified by the Veteran have been obtained.  The Veteran's current disability level is not in contention, since he has not expressed disagreement with the ratings currently assigned.   

The Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal, and has not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of this appeal.  
    
Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issues to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  Therefore, the Board finds that duties to notify and assist have been satisfied and will proceed to the merits of the issues on appeal.  

Laws and Analysis for an Earlier Effective Date for PTSD

The Veteran seeks an effective date prior to March 20, 2008, for a grant of service connection for PTSD.  

Upon review of the evidence of record, the Board finds that the Veteran is entitled to an earlier effective date based on reconsideration of newly-received official service department records.  

Generally, the effective date of an award of disability compensation is the day following separation from service or the date entitlement arose if the claim is received within one year of separation, otherwise the effective date is the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(b) (West 2002); 38 C.F.R. § 3.400(b)(2). 

However, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim.  38 C.F.R.
 § 3.156(c)(1).  An award made based all or in part on relevant service department records is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  

The service department records contemplated by the regulation include service records that are related to a claimed in-service event, injury, or disease, regardless of whether the records mention the Veteran by name.  38 C.F.R. § 3.156(c)(1).  Reports or records from the JSRRC are considered relevant official service department records.  Vigil v. Peake, 22 Vet. App. 63 (2008).  Relevant service department records do not include records that VA could not have obtained when it decided the claim because the records did not exist when VA decided the claim, or because the claimant failed to provide sufficient information for VA to identify and obtain the records from the respective service department, the JSRRC, or from any other official source.  38 C.F.R. § 3.156(c)(2). 

In this case, the Veteran provided a stressor statement in July 2009.  Specifically, he indicated that, while stationed in North Carolina in May or June 1972, he was involved in the medical evacuation of military personnel and witnessed a convoy accident, which involved numerous injuries and deaths. 

This stressor statement was verified in September 2009 by the Defense Personnel Records Image Retrieval System (DPRIS) and in an October 2009 response from the JSRRC Claims Automated Processing System.  Both documents indicated that, in 1972, there were six service members killed in North Carolina due to non-hostile actions.  The DPRIS system specifically noted that the deaths were due to accidents.  Service connection for PTSD was granted based on these documents-which corroborated the Veteran's in-service stressor event.

The Board finds that the unit records provided in the September 2009 and October 2009 DPRIS and JSRRC responses were of the type falling within the definition of 
38 C.F.R. § 3.156(c)(1).  

The Board further finds that the Veteran provided sufficient information for VA to identify and obtain those records from DPRIS and/or JSRRC in connection with his previously denied September 2003 claim.  Specifically, in December 2003, the Veteran completed an "Information in Support of Claim for Service Connection for Post-Traumatic Stress Disorder" and indicated that, while on military patrol, he witnessed a military transport accident where soldiers died and were injured.  He indicated that events took place at Fort Bragg, North Carolina, sometime between 1971 and 1972.

For these reasons, the Board finds that the relevant service department records could have been obtained when VA first decided the claim in May 2004 because the Veteran provided sufficient information for VA to identify and obtain these appropriate records.  See 38 C.F.R. § 3.156(c)(2).  Accordingly, the RO should have reconsidered the claim. 

As noted above, an award made based on reconsideration based on relevant service department records is effective on the date entitlement arose or the date VA received the previously-denied claim, whichever is later.  38 C.F.R. § 3.156(c)(3).  

The Board finds that the proper effective date for the grant of PTSD is September 12, 2003, the date of the Veteran's initial claim for PTSD.  The Veteran has specifically requested that the effective date should be in 2003.  See August 2016 Board Hearing Transcript at pg. 4.  Further, and although the Veteran had been diagnosed with PTSD prior to September 2003, in this case the date of the claim, September 12, 2003, is the later of the two dates, and is the appropriate effective date.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b)(2)(i).  


ORDER

An effective date of September 12, 2003 for the grant of service connection for PTSD is granted.




REMAND

The Board has assigned an earlier effective date of September 12, 2003, for the grant of service connection for PTSD.

The Veteran also asserts that he is entitled to an effective date for the grant of a TDIU prior to March 20, 2008.  The Veteran essentially argues that his TDIU effective date should go back the date when he first filed for service connection for PTSD on September 12, 2003.  

The Board's decision to grant an earlier effective date for the grant of service connection for PTSD does not address what evaluation is warranted for PTSD for the rating period from September 12, 2003 (effective date for the grant of PTSD) to March 7, 2008 (the date the RO previously assigned a 70 percent disability evaluation).  In other words, the question of entitlement to an earlier effective date for the grant of a TDIU is inextricably intertwined with the rating that must first be assigned for the PTSD disability for the period from September 12, 2003 to March 7, 2008.  This rating must initially be assigned by the RO.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should adjudicate, in the first instance, the rating warranted for PTSD for the period from September 12, 2003, to March 7, 2008.  

2.   Thereafter, readjudicate the issue of entitlement to an earlier effective date for the grant of a TDIU based on the newly assigned PTSD rating for the period from September 12, 2003, to March 7, 2008.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate time period within which to respond thereto. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


